Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered August 4, 1987, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and sentencing him, as a second felony offender, to an indeterminate prison term of from 4½ to 9 years, unanimously affirmed.
Defendant’s participation as an accomplice in the sale of two vials of crack to undercover police officers in exchange for $20 in prerecorded buy money was established beyond a reasonable doubt through the eyewitness testimony of two undercover police officers. Contrary to defendant’s argument, the absence of drugs or money on defendant’s person at the time of his arrest essentially corroborates the testimony of the undercover officers. Defendant, after having exchanged drugs with the undercover officer for $20 in prerecorded money, was *306next seen handing "something” to his accomplice. Upon arrest, the accomplice was found to be in possession of two prerecorded $10 bills.
Defendant also challenges the sufficiency of the evidence by suggesting that the testimony of the undercover officers was not credible because of certain inconsistencies. Notably, the record indicates the alleged inconsistencies highlighted by defendant concern only minor factual details. Keeping in mind that it is the jury’s function to resolve discrepancies in testimony in accordance with its assessment of credibility (see, People v Tucker, 101 AD2d 601, 603), we conclude, on the basis of our review of the trial evidence, that the jury was warranted in finding defendant guilty beyond a reasonable doubt. Concur—Carro, J. P., Rosenberger, Kassal, Ellerin and Wallach, JJ.